Albert, C.
This case is before ns on rehearing. The former opinion is reported on page 378, ante, where the facts are fully stated. The reargument has developed nothing that is not covered by the former opinion. In that opinion our own views on the several propositions discussed are so fully and clearly expressed, that to attempt to express them here would be to paraphrase what has already been said. Our confidence in those views has not been shaken by the reargument, and we recommend that the former judgment of this court, reversing the judgment of the district court and remanding the cause for further proceedings according to law, be adhered to.
Duffie, C., concurs.
By the Court: For the reasons stated in the foregoing opinion, the former judgment of this court, reversing the judgment of the district court and remanding the cause for further proceedings according to law, is adhered to. .
Reversed and remanded.